DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on  is acknowledged.  The traversal is on the ground(s) that Boppart which teaches a wood veneer fiber material does not teach the fiber material as claimed/disclosed. 
This is not found persuasive because at least the following reasons:
Applicant quotes their specification to provide a definition of the skin material/fiber material, the definition being “the skin material include a fiber material sheet such as….” [emphasis Examiner’s] [PGPub, 0032].
However, the Examiner disagrees with this conclusion because a) the claim is not directed to “a fiber material sheet” but a “fiber material”, b) the phrase “such as” does not provide a limiting boundary to the disclosed embodiments or any sort of necessity/requirement, and c) it is improper to unnecessarily import claim limitations from the specification [See MPEP 2111.01 II.].
Therefore, the definition, which is not inherently incorporated into the claim, is neither provided the claim language used nor limited to the examples/embodiments provided in the specification.
Additional prior art references disclosing the common/special technical feature are readily available:
Hus et al. (U.S. Pub. No. 2004/0018337 A1) teach an injection molded fabric part comprising at least one through hole having an internal edge that comprises an adhered fabric surface piece molded on by a plastic (resin) molded body present in the through hole, wherein the substrate and edge material are formed from the same material [0028], wherein the fabric includes woven, nonwoven, and knit materials including 
Wu et al. (U.S. Pub. No. 2009/0148684 A1) teach an injection molded part comprising a decorative layer (All Figs. [12]) and an injection molded resin substrate [0015], wherein the substrate penetrates (is present) into a plurality of pores available in the decorative substrate which include a woven cloth [0014], whose pores are inherently in the form of through holes unless otherwise stated.
Dumas et al. (FR 2936588 A1) teach a decorative molded element usable as interior element in a motor vehicle (pg. 1, lines 13-20) comprising a decorative coating (skin material) of leather or an opaque fabric (Figs. 3-4 & 6-8 [33]) (pg. 4, lines 132-138] comprising a plurality of openings and stacked on an at least translucent to transparent resin wall (Figs. 3-4 & 6-8 [33]) and the openings being at least partially filled (present in) with an least translucent to transparent diffusing material (Figs. 3-4 & 6-8 [35/36/37]), wherein the wall and diffusing material may be formed from the same material (pg. 6, lines 206-208) and are overmolded (pg. 3, lines 120-121), wherein Martinet (FR 2816543 A1) evidences that the overmolding state of the art comprises injection molding (pg. 1, lines 20-26).
In conclusion, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what the surface height is being measured from (The bottom of the hole? The bottom of the molded body? The top of the hole?).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hus et al. (U.S. Pub. No. 2004/0018337 A1) (hereinafter “Hus”).
Regarding claims 1-3 and 5-6, Hus teaches an injection molded fabric part comprising at least one through hole having an internal edge that comprises an adhered fabric surface piece molded on by a plastic (resin) molded body present in the through hole, wherein the substrate fills up to the surface of the edge (ratio of about 1) (Fig. 3) [0028], wherein the fabric includes woven, nonwoven, and knit materials including synthetic leather [0005, 0029], wherein additives such as pigments may or may not be used (optical transmission) [0028], wherein, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.

Claims 1-3, 5-6, & 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dumas et al. (FR 2936588 A1)  (hereinafter “Dumas”), wherein claims 2 & 6 are alternatively rejected under 35 U.S.C. 103 as obvious over Dumas.
Regarding claims 1-3 and 5-6, Dumas teaches a decorative molded element usable as interior element in a motor vehicle, such as a door, dashboard, or ceiling (pg. 1, lines 13-20) comprising a decorative coating (skin material) of (artificial/synthetic) leather or an opaque fabric (defining openings between adjacent weft threads)  (Figs. 3-4 & 6-8 [33]) (pg. 4, lines 132-138 & pg. 5, lines 169-171), the decorative comprising a plurality of openings in a meshed-form and stacked on an at least translucent to transparent resin wall/body (Figs. 3-4 & 6-8 [33/36]) having a light source located therebehind (pg. 4, lines 124-126) and the openings being at least partially filled (present in) with an least translucent to transparent diffusing material (Figs. 3-4 & 6-8 [35/37]
Alternatively regarding claim 2, since the resin is at least partially filled by sealing into at least one end of the hole (pg. 2, line 79 – pg. 3, line 82), the resin surface height to hole depth ratio range is inherently from greater than 0 to less than or equal to 1.
Regarding claim 6, in the event that the leather is not artificial/synthetic/imitation, it would have been obvious in the art of automobile/vehicular interior trim/upholstery that the disclosure of leather corresponds to natural and/or artificial leather.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dumas, as applied to claim 3 above, in view of Schlemmer (DE 102008041701 A1) (hereinafter “Schlemmer 2008”).
Regarding claim 4, an explicit diameter of the through holes is not taught.
Schlemmer 2008 teaches a backlit perforated decorative layer for use for interior parts in vehicles [0001, 0003, 0005, 0010], the decorative layer being real or artificial/imitation leather [0004, 0019], wherein the perforations/orifices have a resin/plastic layer extending at least partially therein to strengthen and stabilize the perforations [0009, 0013] and comprise a diameter of 0.02 to 0.5 mm, preferably about 0.1 mm [0011].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art of backlit perforated decorative layers for exemplary through-hole diameters.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas, as applied to claim 6 above, in view of Sasaki et al. (JP 2012-183775 A) (hereinafter “Sasaki”), as evidenced by or further in view of Teofrasti et al. (U.S. Pub. No. 2007/0066173 A1) (hereinafter “Teofrasti”).
Regarding claims 7-8, any particular characteristics for the artificial/imitation leather is not taught.
Sasaki teaches a shaped fabric/upholstery for a door or other automobile interior surface [0001-0002, 0045], the fabric layer comprising artificial leather [0002, 0032], which comprises a tensile strength of 140 to 210 N/cm (350 to 525 N/2.5 cm) and an elongation rate of 20 to 45% [0029] (assumed room temperature).
Although the prior art does not disclose an elongation-at-break, the claimed properties are deemed to be inherent to the structure in the prior art since Dumas/Sasaki teach an invention with a substantially similar structure and chemical composition as the claimed invention, wherein the elongation at break would be higher than the given elongation rate range 25-45%.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, Teofrasti evidences/teaches that an artificial leather for car interiors [0004], wherein the fabric layer comprises a tensile strength of 150 N/cm an elongation to break of 55% [0091].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for preferred decorative fabric layers comprising artificial leather used in door/ceiling/dashboard upholsteries.

Claims 1-6 & 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schlemmer et al. (DE 102013012201 A1)  (hereinafter “Schlemmer 2013”), or in the alternative under 35 U.S.C. 103 as obvious over Schlemmer 2013 in view of Dumas et al. (FR 2936588 A1)  (hereinafter “Dumas”) OR Schlemmer (DE 102008041701 A1) (hereinafter “Schlemmer 2008”), and claim 3 is optionally (further) in view of Schlemmer 2008 OR Feng et al. (CN 201890187 U) (hereinafter “Feng).
Regarding claims 1, 4-6, and 9, Schlemmer 2013 teaches a backlit decorative layer of artificial leather [0001] usable as a vehicular interior part [0007, 0014], wherein the artificial leather is perforated with invisible through-holes (All Figs. [50]) in mesh-like regions having an opening diameter of about 0.2 [20]) is filled with (stacked on) transparent resin/plastic following perforation [0018, 0021, 0029] having a light source positioned therebehind [0021, 0029, 0041].
However, it is unclear if the perforations are also filled with transparent resin material and in the event the perforations are not inherently filled upon the application of transparent plastic filler material to the impression/cavity area:
Schlemmer 2008 teaches a backlit perforated decorative layer for use for interior parts in vehicles [0001, 0003, 0005, 0010], the decorative layer being real or artificial/imitation leather [0004, 0019], wherein the perforations/orifices have a resin/plastic layer extending at least partially therein to strengthen and stabilize the perforations [0009, 0012-0013].
	OR
Dumas teaches a decorative molded element usable as interior element in a motor vehicle, such as a door, dashboard, or ceiling (pg. 1, lines 13-20) comprising a decorative coating (skin material) of perforated (artificial/synthetic) leather or an opaque fabric (defining openings between adjacent weft threads)  (Figs. 3-4 & 6-8 [33]) (pg. 4, lines 132-138 & pg. 5, lines 169-171), the decorative comprising a plurality of openings in a meshed-form (for uniform/homogenized light) and stacked on an at least translucent to transparent resin wall/body (Figs. 3-4 & 6-8 [33/36]) having a light source located therebehind (pg. 4, lines 124-126) and the openings being at least partially filled (present in) with an least translucent to transparent diffusing material (Figs. 3-4 & 6-8 [35/37]), wherein the wall and diffusing material may be formed from the same material (pg. 6, lines 206-208), wherein the diffusing material provides light guides to the surface of the decorative layer (pg. 2, lines 75-79) and connection to a reflective cover to reflect light toward the at least translucent wall (pg.4, lines 124-128).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the transparent resin filler body within the perforations extending upward from the filled 
Regarding claim 2, if only the cavities are filled with transparent material such as in Fig. 2, a backing fabric thickness of about 0.4 mm and a backing spacer fabric comprising a thickness of 1.0 to 5.0 mm in an artificial leather having an overall thickness of 1.0 mm or 0.7 to 6.0 mm, respectively [0028, 0030, 0032] giving a calculated resin surface height to cavity/perforation depth ratio of 0.4 or  0.17 to about 1, respectively.
Alternatively, if the perforations are filled and/or in view of Schlemmer 2008 or Dumas:
Dumas teaches partial to complete filling of the openings (surface height/hole depth ratio range being greater than 0 to less than or equal to 1) as recited above and Schlemmer demonstrates complete filling (ratio of about 1).
Regarding claim 3, Schlemmer 2013 depicts perforations formed in closely-spaced mesh-like groupings. However, in the event that the mesh-like groupings are not taught.
Schlemmer 2008 teaches perforation areas (mesh-like regions) for symbolism [0009, 0015, 0022].
	OR
Feng teaches a car roof lighting set-up wherein light transmitting holes are arranged in mesh-like regions to form starry patterns [0017, 0030].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide mesh-like regions of through-holes. One of ordinary skill in the art would have been motivated to provide symbolism through perforation areas [Schlemmer 2008; 0015] OR provide a romantic, elegant appearance [Feng; 0030].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schlemmer 2013, optionally in view of Dumas or Schlemmer 2008, as applied to claim 6 above, wherein claim 7 is optionally in view of Uemura et al. (U.S. Pub. No. 2010/0093243 A1) (hereinafter “Uemura”).
Regarding claim 8, Schlemmer 2013 teaches the tensile strength (found to be equivalent and/or directedly correlated to breaking stress) is 190 ± 120 N/5 cm (95 ± 60 N/2.5 cm) [0038] (assumed room temperature values, unless otherwise stated), which is prima facie overlapping with the claimed range. Schlemmer also teaches the backing fabric/textile can be a knit [0039].
Regarding claim 7, although the prior art does not disclose an elongation-at-break, the claimed properties are deemed to be inherent to the structure in the prior art since Schlemmer 2013 teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, Uemura teaches an artificial leather for automobile interior materials [0002], wherein a fixed load elongation is preferably from 40 to 70%, particularly 50-60%, wherein when it is less than 40% wrinkles may be generated and when it exceeds 70% pinholes may be easily visible [0017], wherein the fixed load elongation is either less than or equivalent to elongation-at-break.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an artificial leather having a breaking elongation within the claimed range. One of ordinary skill in the art would have been motivated to neither generate wrinkles or pinholes during installation/processing.

Claims 1, 3, & 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wu et al. (U.S. Pub. No. 2009/0148684 A1) (hereinafter “Wu”).
Regarding claims 1, 3, and 5, Wu teaches an injection molded part comprising a decorative layer (All Figs. [12]) and an injection molded resin substrate [0015], wherein the substrate penetrates (is present) into a plurality of pores available in the decorative substrate which include a woven cloth [0014], whose pores are inherently in the form of through-holes unless otherwise stated, and resin is not stated to have pigments/colorants (assumed transluceny/transparency).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above.
Regarding claim 2, an explicit penetration surface height ratio in relation to the depth of the through hole is not taught, but since the fabric is not taught to be embedded within the resin substrate, it should inherently be within a range of greater than 0 to about 1, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 3 above, in view of Huang et al. (U.S. Pub. No. 2014/0363625 A1) (hereinafter “Huang”).
Regarding claim 4, a woven clothing mesh size is not taught.
Huang teaches a woven/knit cloth having pores defined between the warps/wefts wherein the micropores are 20 to 200 microns (0.02-0.2 mm) [0017, 0021, which is prima facie overlapping with the claimed range.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art of woven clothing fabrics to clarify any desired dimensions.

Claims 5-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Dumas et al. (FR 2936588 A1)  (hereinafter “Dumas”).
Wu teaches a decorative molded body comprising a decorative layer such as a woven cloth inherently comprising through pores between adjacent (warp/weft) strands stacked on an injection molded resin substrate extending at least partially into the pores, which may be used as a furniture item [0005]. The decorative substrate may also comprise artificial leather [0014].
Regarding claims 2, 6, and 9, Wu does not explicitly teach a light source behind an intentionally optically transmissive resin substrate or that a decorative layer comprising through holes is an artificial leather.
Dumas teaches a decorative molded element usable as interior element in a motor vehicle, such as a door, dashboard, or ceiling or as a furniture item (pg. 1, lines 13-20) comprising a decorative layer (skin material) of (artificial/synthetic) leather having through openings or an opaque fabric defining through openings between adjacent weft threads (Figs. 3-4 & 6-8 [33]) (pg. 4, lines 132-138 & pg. 5, lines 169-171), the decorative comprising a plurality of openings in a meshed-form (for uniform/homogenized light) and stacked on an at least translucent to transparent resin wall/body (Figs. 3-4 & 6-8 [33/36]) having a light source located therebehind (pg. 4, lines 124-126) and the openings being at least partially filled (present in) with an least translucent to transparent diffusing material (Figs. 3-4 & 6-8 [35/37]) via overmolding (injection molding), wherein the wall and diffusing material may be formed from the same material (pg. 6, lines 206-208), wherein the diffusing material partially filled in the openings provides light guides to the surface of the decorative layer (pg. 2, lines 75-79). The partial filling extends at least partially into the adjacent end of the hole (greater than 0) and up to the entire length of the hole (less than or equal to 1), which may or may not be delimited by an impermeable layer.
It would have been obvious to one of ordinary skill in the art at the time of invention to use a woven/knitted fabric or perforated artificial leather as a decorative layer stacked above a injection .

Claims 4 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dumas, as applied to claims 3 & 6 above, further in view of Schlemmer et al. (DE 102013012201 A1)  (hereinafter “Schlemmer 2013”), with claim 8 even further in view of Kameda (JP 07-304406 A) (hereinafter “Kameda”) and Uemura et al. (U.S. Pub. No. 2010/0093243 A1) (hereinafter “Uemura”).
Wu/Dumas teach a backlit decorative molded body comprising an artificial leather having a plurality of through holes, wherein a transparent/translucent resin layer/substrate extends at least partially into the through holes.
Regarding claim 4, an explicit diameter for the through hole is not taught.
Schlemmer 2013 teaches a backlit decorative layer of artificial leather [0001] usable as a vehicular interior part or furnishing item [0007, 0014, 0022], wherein the artificial leather is perforated with invisible through-holes (All Figs. [50]) having an opening diameter of about 0.2 mm but may be larger and more visible if desired [0011].
It would have been obvious to and motivated one of ordinary skill in the art at the time of invention to look to the art for exemplary through holes for the same purpose having a beneficially known size within the claimed range.
Regarding claims 7-8, any particular characteristics of the artificial leather are not taught.
Schlemmer 2013 further teaches the tensile strength (found to be equivalent and/or directedly correlated to breaking stress) is 190 ± 120 N/5 cm (95 ± 60 N/2.5 cm) [0038] (assumed room temperature values, unless otherwise stated), which is prima facie
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an artificial leather with a high strength and low-tendency to crack [0038].
Further regarding claim 7, although the prior art does not disclose an elongation-at-break, the claimed properties are deemed to be inherent to the structure in the prior art since Wu/Dumas/Schlemmer 2013 teach an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, Kameda teaches a synthetic leather stacked on an injection molded resin substrate, wherein the sheet is stretchable such that it will not wrinkle [0003, 0005].
Uemura teaches an artificial leather for automobile interior materials [0002], wherein a fixed load elongation is preferably from 40 to 70%, particularly 50-60%, wherein when it is less than 40% wrinkles may be generated and when it exceeds 70% pinholes may be easily visible [0017], wherein the fixed load elongation is either less than or equivalent to elongation-at-break.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an artificial leather having a breaking elongation within the claimed range. One of ordinary skill in the art would have been motivated to provide a stretchable sheet that neither generates wrinkles nor pinholes [Umeda; 0017] during injection molding [Kameda; 0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 24th, 2022